DETAILED ACTION
This office action is in response to applicant’s RCE filed on 05/04/2022.
Currently claims 1 and 4-16 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows - (strike-through – deleted; bold and underlined – added)
4. (Currently Amended) The ESD circuit as claimed in claim 1, wherein the discharging circuit comprises a main transistor, wherein a first terminal of the main transistor is directly connected with the second node, a second terminal of the main transistor and a body terminal of the main transistor are connected with the first node, a control terminal of the main transistor is connected with the triggering circuit, the main transistor has a parasitic diode, a cathode terminal of the parasitic diode is connected with the first terminal of the main transistor, and an anode terminal of the parasitic diode is connected with the body terminal of the main transistor.
10. (Currently Amended) The ESD circuit as claimed in claim 1, wherein the discharging circuit comprises a main transistor, wherein a first terminal of the main transistor and a body terminal of the main transistor are connected with the second node, a second terminal of 4the main transistor are connected with the first node, a control terminal of the main transistor is connected with the triggering circuit, the main transistor has a parasitic diode, a cathode terminal of the parasitic diode is connected with the body terminal of the main transistor, and an anode terminal of the parasitic diode is connected with the second terminal of the main transistor.
Rejoinder
Independent claims 1 and 16 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 06/09/2021, is hereby withdrawn and claims 7-8 and 10-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 7-8 and 10-15 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In light of applicant’s amendments filed on 05/04/2022 and associated persuasive arguments,
Claims 1 and 4-16 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2012/0236447 A1 to Mack teaches, an electrostatic discharge (ESD) circuit (400; Fig. 4; [0029]; i.e. ESD circuit) connected between an I/O pad (150; Fig. 4; [0029]; i.e. I/O pad) and a first node (330; Fig. 4; [0029]; i.e. ground pad), the ESD circuit (400) comprising: 
a buck circuit (comprising diode D2 of diode clamp circuit 310; Fig. 4; [0029]) comprising a forward path, wherein the forward path is connected between the I/O pad (150) and a second node (340; Fig. 4; [0029]; i.e. VDD pad),
a triggering circuit (425; Fig. 4; [0029]; i.e. driver circuit) connected between the second node (340) and the first node (330); and 
Note: Resistor R3 and capacitor C2 of the driver circuit 425 are connected between VDD pad 340 and ground pad 330. The transistors M4 and M5 are connected between VDD pad 340 and ground pad 330 through diode D2.
a discharging circuit (discharge transistor M6; Fig. 4; [0029]) connected with the first node (330), and connected with the triggering circuit (425), 

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2009/0072315 A1 to Hodel teaches, a bi-directional buck circuit (110; diode circuit; Fig. 2; [0038]) comprising a forward path (202; first diode sub-circuit; Fig. 2; [0038]) and a reverse path (204; second diode sub-circuit; Fig. 2; [0038]), 
wherein the forward path (202) is connected between the I/O pad (106; first terminal) and a second node (112; second terminal), and 
wherein the forward path (202) includes a plurality of diodes (206) serially connected between the I/O pad (106; first terminal) and a second node (112; second terminal) (Fig. 2; [0038]);
the reverse path (204) includes at least one diode (208) connected between the I/O pad (106) and the second node (112) (Fig. 2; [0038]); 

    PNG
    media_image2.png
    538
    533
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2018/0102642 A1 to Ting teaches, the discharging circuit (Mp-Mn combination; p-type and n-type transistors; Fig. 3; [0038]) directly connected with second node (250; supply voltage pad; Fig. 3; [0037]);
Note: Ting teaches in para. [0037] – [0040] that the top node of discharge transistor combination Mp-Mn is directly connected to supply voltage pad 250, similar to Mack. In Ting, the discharge transistor combination Mp-Mn is directly connected to first node (GND), second node (250 or Vpp) and triggering circuit (210) (Fig. 3; [0038]).

    PNG
    media_image3.png
    561
    490
    media_image3.png
    Greyscale

The combination of Mack, Hodel and Ting further teaches, wherein if a voltage of the I/O pad (150) is higher than a voltage of the second node (340), the diodes (D2) of the forward path is forwardly biased (this is the characteristics of a forward biased diode) (Fig. 4; [0029]; Mack Reference).  
if the voltage of the I/O pad (150) is higher than the voltage of the second node (340), the diodes (anti-parallel diodes using reverse diodes 204; Fig. 2; Hodel Reference) of the reverse path is reversely biased (this is the characteristics of a reverse biased diode) (Fig. 4; [0029]; Mack Reference). 
wherein when the I/O pad (150) receives a negative ESD zap, an ESD current flows from the first node (330) to the I/O pad (150) through the discharging circuit (transistor M6) (Fig. 4; [0029]; Mack Reference), 
wherein when the I/O pad (150) receives a positive ESD zap, the ESD current flows from the I/O pad (150) to the first node (330) through the discharging circuit (transistor M6) (Fig. 4; [0029]; Mack Reference).  

    PNG
    media_image4.png
    481
    689
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    585
    533
    media_image5.png
    Greyscale

However, neither Mack nor any cited prior art, appear to explicitly disclose, in context, wherein when the I/O pad receives a negative ESD zap, the reverse path is forwardly biased and an ESD current flows from the first node to the I/O pad through the discharging circuit and the reverse path, wherein when the I/O pad receives a positive ESD zap, the forward path is forwardly biased and the ESD current flows from the I/O pad to the first node through the forward path and the discharging circuit.
Specifically, the aforementioned ‘wherein when the I/O pad receives a negative ESD zap, the reverse path is forwardly biased and an ESD current flows from the first node to the I/O pad through the discharging circuit and the reverse path, wherein when the I/O pad receives a positive ESD zap, the forward path is forwardly biased and the ESD current flows from the I/O pad to the first node through the forward path and the discharging circuit,’ is material to the inventive concept of the application at hand to provide a very robust protection to the internal circuit during an ESD event.

Independent claim 16 is allowable because the closest prior art US Patent Pub # US 2012/0236447 A1 to Mack teaches, an electrostatic discharge (ESD) circuit (400; Fig. 4; [0029]; i.e. ESD circuit) connected between an I/O pad (150; Fig. 4; [0029]; i.e. I/O pad) and a first node (330; Fig. 4; [0029]; i.e. ground pad), the ESD circuit (400) comprising: 
a buck circuit (comprising diode D2 of diode clamp circuit 310; Fig. 4; [0029]) comprising a forward path, wherein the forward path is connected between the I/O pad (150) and a second node (340; Fig. 4; [0029]; i.e. VDD pad),
a triggering circuit (425; Fig. 4; [0029]; i.e. driver circuit) connected between the second node (340) and the first node (330); and 
Note: Resistor R3 and capacitor C2 of the driver circuit 425 are connected between VDD pad 340 and ground pad 330. The transistors M4 and M5 are connected between VDD pad 340 and ground pad 330 through diode D2.
a discharging circuit (discharge transistor M6; Fig. 4; [0029]) connected with the first node (330), and connected with the triggering circuit (425), 
wherein an internal circuit (I/O circuit) is connected between the I/O pad (150) and the first node (330) (Fig. 4; [0029] – [0032]); 
in the normal working state of the internal circuit (I/O circuit), a magnitude of the voltage of the I/O pad (150) is lower than a sum of a turn-on threshold voltage of the forward path and a breakage voltage of a semiconductor component (this is a standard procedure to design the forward diodes and the semiconductor components to protect the I/O circuit from ESD event); 
the turn-on threshold voltage is equal to n times a cut-in voltage of one diode (it provides the total drop across the forward diodes); and 
the breakage voltage is a breakage voltage of a gate oxide layer of the semiconductor component or a breakage voltage at a PN junction of the semiconductor component (this is the voltage at which the semiconductor component breaks down).
Note: The examiner notes that this a standard design procedure of an ESD device in order to protect an internal circuit from ESD event.

    PNG
    media_image1.png
    635
    865
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2009/0072315 A1 to Hodel teaches, a bi-directional buck circuit (110; diode circuit; Fig. 2; [0038]) comprising a forward path (202; first diode sub-circuit; Fig. 2; [0038]) and a reverse path (204; second diode sub-circuit; Fig. 2; [0038]), 
wherein the forward path (202) is connected between the I/O pad (106; first terminal) and a second node (112; second terminal), and 
wherein the forward path (202) comprises n diodes (206) serially connected between the I/O pad (106; first terminal) and a second node (112; second terminal) (Fig. 2; [0038]);
the reverse path (204) comprises m diodes (208) connected between the I/O pad (106) and the second node (112), m and n are positive integers (Fig. 2; [0038]); 

    PNG
    media_image2.png
    538
    533
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2018/0102642 A1 to Ting teaches, the discharging circuit (Mp-Mn combination; p-type and n-type transistors; Fig. 3; [0038]) directly connected with second node (250; supply voltage pad; Fig. 3; [0037]);
Note: Ting teaches in para. [0037] – [0040] that the top node of discharge transistor combination Mp-Mn is directly connected to supply voltage pad 250, similar to Mack. In Ting, the discharge transistor combination Mp-Mn is directly connected to first node (GND), second node (250 or Vpp) and triggering circuit (210) (Fig. 3; [0038]);

    PNG
    media_image3.png
    561
    490
    media_image3.png
    Greyscale

The combination of Mack, Hodel and Ting further teaches, wherein when the I/O pad (150) receives a negative ESD zap, an ESD current flows from the first node (330) to the I/O pad (150) through the discharging circuit (transistor M6), 
wherein when the I/O pad (150) receives a positive ESD zap, the ESD current flows from the I/O pad (150) to the first node (330) through the discharging circuit (transistor M6) (Fig. 4; [0029]; Mack Reference);
However, neither Mack nor any cited prior art, appear to explicitly disclose, in context, wherein when the I/O pad receives a negative ESD zap, the reverse path is forwardly biased and an ESD current flows from the first node to the I/O pad through the discharging circuit and the reverse path, wherein when the I/O pad receives a positive ESD zap, the forward path is forwardly biased and the ESD current flows from the I/O pad to the first node through the forward path and the discharging circuit.
Specifically, the aforementioned ‘wherein when the I/O pad receives a negative ESD zap, the reverse path is forwardly biased and an ESD current flows from the first node to the I/O pad through the discharging circuit and the reverse path, wherein when the I/O pad receives a positive ESD zap, the forward path is forwardly biased and the ESD current flows from the I/O pad to the first node through the forward path and the discharging circuit,’ is material to the inventive concept of the application at hand to provide a very robust protection to the internal circuit during an ESD event.
Dependent claims 4-15 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 4-15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/15/2022